

THIS REGISTRATION RIGHTS AGREEMENT REPLACES A REGISTRATION RIGHTS AGREEMENT
BETWEEN ___________________________________ AND S2 NEW YORK DESIGN CORP. THIS
REGISTRATION RIGHTS AGREEMENT ACCOMPANIES A SUBORDINATED CONVERTIBLE NOTE IN THE
AMOUNT OF $_____________ AND WARRANTS TO PURCHASE _____________ SHARES. THE
$_________ NOTE WAS ASSUMED AND REISSUED BY INCA DESIGNS, INC. PURSUANT TO TERMS
OF THE SECURITIES EXCHANGE AGREEMENT BETWEEN INCA DESIGNS, INC. AND S2 NEW YORK
DESIGN CORP. DATED _______________, MAKING THE ORIGINAL INSTRUMENT NULL AND
VOID. ALL TERMS CONTAINED HEREIN ARE THE SAME AS THE TERMS IN THE ORIGINAL
INSTRUMENT WITH THE EXCEPTION THAT THE NAME OF THE COMPANY WAS CHANGED TO INCA
DESIGNS, INC. AND ALL TERMS OUTLINED THEREIN NOW RELATE TO THE COMMON STOCK OF
INCA DESIGNS, INC.


REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) is made and entered into
as of _________________, by and between INCA DESIGNS, INC., (the “Company”), and
______________________________ (the “Purchaser”).
 
WHEREAS, this Agreement is made pursuant to the Securities Purchase Agreement,
dated as of the date hereof, among the Company and the Purchaser (the “Purchase
Agreement”), and


WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to issue and
sell to the Purchaser and the Purchaser has agreed to purchase from the Company,
an aggregate principal amount of $_________ of the Company’s Subordinated
Convertible Note (the “Note”), which is convertible into shares of the Company’s
common stock, $.0001 par value per share as set forth in the Note and
___________ Warrants to purchase shares of the Company’s common stock.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 
1. Piggy Back Rights. If at any time the Company shall determine to prepare and
file with the Securities and Exchange Commission (the “Commission”) a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder (the “Securities Act”), of any of its
equity securities, other than (a) on Form S-4 or Form S-8 (each as promulgated
under the Securities Act) or their then equivalents relating to equity
securities to be issued solely in connection with any acquisition of any entity
or business, (b) a registration relating solely to a Commission Rule 145
transaction, (c) equity securities issuable in connection with stock option or
other employee benefit plans, or (d) the first public offering of the capital
stock of the Company to the general public which is effected pursuant to a
registration statement filed with, and declared effective by, the Commission
under the Securities Act (an “Initial Public Offering”), then the Company shall
send to the Holder written notice of such determination and, if within fifteen
days after receipt of such notice, the Holder shall so request in writing, the
Company shall include in such registration statement all or any part of the
shares of capital stock issuable upon conversion in full of the Note and shares
issuable upon the exercise of the Warrant (the “Registrable Securities”) the
Holder requests to be registered, subject, in the event of an underwritten
offering, to customary cutbacks requested by the managing underwriter of all
selling stockholders thereunder, on a pro-rata basis with any other selling
stockholders.


2. Right to Terminate Registration. The Company shall have the right to
terminate or withdraw any registration initiated by it under Section 1 prior to
the effectiveness of such registration whether or not the Purchaser has elected
to include Registrable Securities in such registration. The Purchaser agrees
that, upon receipt of notice from the Company that the Company has determined to
withdraw any registration statement pursuant to this subsection, such Purchaser
will discontinue its disposition of securities pursuant to such registration
statement and, if so directed by the Company, will deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies, then in
such Purchaser’s possession of the prospectus covering securities which was in
effect at the time of such notice.

1

--------------------------------------------------------------------------------




3. Expenses of Registration. All expenses, other than Selling Expenses (as
defined below), incurred by the Company in complying with this Agreement,
including, without limitation, all registration, qualification and filing fees,
printing expenses, escrow fees, fees and disbursements of counsel for the
Company, blue sky fees and expenses and the expense of any special audits
incident to or required by any such registration (“Registration Expenses”)
incurred in connection with all registrations pursuant to this Agreement shall
be borne by the Company; provided, however, that in the event the Purchaser
alone, but not the Company, initiates the request that a registration be
withdrawn prior to its effectiveness, all Registration Expenses incurred in
connection with that registration shall be borne by the Purchaser. All
underwriting discounts, selling commissions and stock transfer taxes applicable
to the securities registered by the Purchaser and, except as set forth above,
all fees and disbursements of counsel for the Purchaser (“Selling Expenses”)
relating to securities registered on behalf of the Purchaser shall be borne by
the Purchaser.


4. Registration Procedures. In the case of each registration, qualification or
compliance to be effected by the Company pursuant to this Agreement, the Company
will keep the Purchaser advised in writing as to the initiation of each
registration, qualification and compliance and as to the completion thereof. The
Company will:


(a) use its reasonable best efforts to effect the registration and the sale of
the Registrable Securities in accordance with the intended method of disposition
thereof and pursuant thereto the Company will as expeditiously as possible;


(b) prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use its reasonable best efforts to cause such
registration statement to become effective (provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company will furnish to the counsel selected by the Purchaser copies of all
such documents proposed to be filed);


(c) prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period of not less
than 120 days and comply with the provisions of the Securities Act with respect
to the disposition of all securities covered by such registration statement
during such period in accordance with the intended methods of disposition by the
Purchaser set forth in such registration statement;


(d) during the period in which the Company is required under the provisions
hereof to keep a registration statement effective, furnish to the Purchaser such
number of copies of such registration statement, each amendment and supplement
thereto, the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents as Purchaser may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by Purchaser;


(e) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
Purchaser reasonably requests and do any and all other acts and things which may
be reasonably necessary or advisable to enable Purchaser to consummate the
disposition in such jurisdictions of the Registrable Securities owned by
Purchaser (provided that the Company will not be required to (i) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (ii) subject itself to taxation
in any such jurisdiction where it would not otherwise be subject to taxation but
for this subparagraph or (iii) consent to general service of process in any such
jurisdiction where it would not otherwise be subject to service of process but
for this subparagraph);

2

--------------------------------------------------------------------------------




(f) notify the Purchaser any time the Company becomes aware a prospectus
relating thereto is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included in such
registration statement contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and the
Company shall prepare a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus will not contain an untrue statement of a material fact or omit to
state any fact necessary to make the statements therein not misleading;


(g) use its reasonable best efforts to cause all such Registrable Securities to
be listed on each securities exchange on which similar securities issued by the
Company are then listed and, if not so listed, to be listed on the NASD
automated quotation system and, if listed on the NASD automated quotation
system, use its reasonable best efforts to secure designation of all such
Registrable Securities covered by such registration statement as a NASDAQ
“national market system security” within the meaning of Rule 11Aa2-1 of the
Commission or, failing that, use its best efforts to secure NASDAQ authorization
for such Registrable Securities;


(h) provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration statement;


(i) enter into such customary agreements (including underwriting agreements in
customary form, provided that such underwriting agreement shall be reasonably
satisfactory to the Company) and take all such other actions as the holders of a
majority of the Registrable Securities being sold or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including, without limitation, (i) effecting a stock
split or a combination of shares, and (ii) not effecting any public sale or
distribution of its equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, during the seven days prior to
and during the 180-day period beginning on the effective date of any
underwritten registration (except as part of such underwritten registration or
pursuant to registrations on Form S-8 or any successor form), unless the
underwriters managing the registered public offering otherwise agree;


(j) upon receipt and execution of such confidentiality agreements as the Company
may reasonably request from parties who are not otherwise subject to
confidentiality obligations because of the nature of their profession (e.g.,
underwriters, attorneys and accountants), make available for inspection by the
Purchaser, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
Purchaser or such underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, directors, employees and independent accountants to supply all
information reasonably requested by Purchaser or any such underwriter, attorney,
accountant or agent in connection with such registration statement;


(k) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Commission; and


(l) in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or of any order suspending or preventing the use of
any related prospectus or suspending the qualification of any common stock
included in such registration statement for sale in any jurisdiction, the
Company will use its reasonable best efforts promptly to obtain the withdrawal
of such order.

3

--------------------------------------------------------------------------------




5. Indemnification.


(a) The Company agrees to indemnify, to the extent permitted by law, each holder
of Registrable Securities, its officers and directors and each person who
controls such holder (within the meaning of the Securities Act) against all
losses, claims, damages, liabilities and expenses caused by any violation or
alleged violation by the Company of the Securities Act, the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), any state securities law or any
rule or regulation promulgated under the Securities Act, the Exchange Act or any
state securities law, any untrue or alleged untrue statement of material fact
contained in any registration statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto or any omission or alleged omission
of a material fact required to be stated therein or necessary to make the
statements therein not misleading, except insofar as the same are caused by or
contained in any affidavits or written information supplied or withheld from the
Company relating to such holder’s ownership of Registrable Securities or as
otherwise required under the Securities Act furnished by such holder expressly
for use in such registration statement or by such holder’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has timely furnished such holder with the
number of copies of the same reasonably requested by such holder.


(b) In connection with any registration statement in which Purchaser is
participating, Purchaser will furnish to the Company in writing such information
and affidavits relating to such Purchaser’s ownership of Registrable Securities
or as otherwise required under the Securities Act as the Company reasonably
requests for use in connection with any such registration statement or
prospectus and, to the extent permitted by law, will indemnify the Company, its
directors and officers and each person who controls the Company (within the
meaning of the Securities Act) against any losses, claims, damages, liabilities
and expenses resulting from any untrue or alleged untrue statement of material
fact contained in the registration statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, but only to the extent that such
untrue statement or omission is contained in any information or affidavit so
furnished in writing by such holder which was expressly provided for use in such
registration statement and was included in such registration statement in
reliance on and in conformity with such written information or affidavit.


(c) Any person entitled to indemnification hereunder will (i) give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification and (ii) unless in such indemnified party’s reasonable
judgment a conflict of interest between such indemnified and indemnifying
parties may exist with respect to such claim, permit such indemnifying party to
assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party. If such defense is assumed or not defended because of a
conflict of interest pursuant to clause (ii) of the preceding sentence, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld). An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party a conflict of interest may exist between such
indemnified party and any other of such indemnified parties with respect to such
claim.


(d) The indemnification provided for under this Agreement will remain in full
force and effect regardless of any investigation made by or on behalf of the
indemnified party or any officer, director or controlling person of such
indemnified party and will survive the transfer of securities.

4

--------------------------------------------------------------------------------



(e) The Company also agrees to make such provisions, as are requested by any
indemnified party, for contribution to such party in the event the Company’s
indemnification is unavailable for any reason. The Company shall contribute to
the amount paid or payable by such indemnified party as a result of such loss,
liability, claim, damage, or expense in such proportion as is appropriate to
reflect the relative fault of the indemnified party on the one hand and of the
Company on the other in connection with the violations, statements or omissions
that resulted in such loss, liability, claim, damage or expense as well as any
other relevant equitable considerations. The relative fault of the indemnified
party and of the Company shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnified party or by the Company and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such statement or
omission.


6. Termination of Registration Rights. The Company’s obligations pursuant to
Section 1 shall expire upon the earlier to occur of the following: (a) when all
Registrable Securities held by the Purchaser have been sold or transferred in
any manner to any person or entity, including, but not limited to, sales
pursuant to a registration statement, Rule 144 sales or otherwise, (b) at such
time as all Registrable Shares of the Purchaser can be sold in any three-month
period under the Commission’s Rule 144, or (c) five (5) years after an Initial
Public Offering.


7. Stand-Off Agreement. So long as the Company’s obligations pursuant to Section
1 have not expired, the Purchaser, if requested by the Company and an
underwriter of Common Stock or other securities of the Company, shall agree not
to sell or otherwise transfer or dispose of any Registrable Securities or other
securities of the Company (except for those securities being registered) held by
such Purchaser for a specified period of time (not to exceed 180 days) following
the effective date of a registration statement filed in connection with the
Initial Public Offering; provided, (a) all employees, officers, directors, and
greater than one percent (1%) preferred stock or Common Stock holders enter into
agreements in exactly the same form, and (b) that such agreement shall be in a
form reasonably satisfactory to the Company and such underwriter. The Company
may impose stop-transfer instructions with respect to the Registrable Securities
or other securities subject to the foregoing restriction until the end of the
stand-off period.


8. Miscellaneous.


(a) Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of New York.


(b) Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, permitted assigns, heirs, executors and
administrators of the parties hereto.


(c) Entire Agreement; Amendment. This Agreement, its attachments and the other
documents delivered pursuant hereto constitute the full and entire understanding
and agreement between the parties with regard to the subjects hereof and
thereof. Except as expressly provided herein, neither this Agreement nor any
term hereof may be amended, waived, discharged or terminated other than by a
written instrument signed by the Company and the Purchaser.


(d) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.


(e) Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

5

--------------------------------------------------------------------------------


 
(f) Notices. Except in cases where oral or other notice is permitted by this
Agreement, all notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when hand
delivered, including delivery by messenger or courier service (or if delivery is
refused, at the time of refusal), to the address set forth below, (ii) when
received or refused as evidenced by the postal receipt if sent by United States
mail as Certified Mail, Return Receipt Requested, with proper postage prepaid,
addressed as set forth below or (iii) when received as evidenced by the
transmission report of the telefax machine of the transmitting party
acknowledging a good transmission if sent by telefax to the number set forth
below:
 

a.
If to Purchaser:


 
INCA Designs, Inc.
53 West 36th Street, 9th Floor
New York, NY 10018


Any of the parties may change its mailing address or telecopy number, by giving
notice to the other party pursuant to this Subsection.


(g) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not considered in construing or interpreting
this Agreement.


IN WITNESS WHEREOF, the parties below have executed this Agreement all as of the
date first written above.



 
PURCHASER:
     
 
                 
COMPANY:
     
INCA DESIGNS, INC.
         
By:
       
, President

 
6

--------------------------------------------------------------------------------

